DISMISS and Opinion Filed December 19, 2018




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00652-CV

                            RHONDA RICHARDSON, Appellant
                                         V.
                         NAPA VENTURES BRANDON MILL, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-02268-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. After appellant failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by November 1, 2018. By postcard dated November 5,

2018, we notified appellant the time for filing her brief had expired. We directed appellant to file

a brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed her brief nor otherwise corresponded with the Court regarding the

status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180652F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

RHONDA RICHARDSON, Appellant                      On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-18-00652-CV        V.                      Trial Court Cause No. CC-18-02268-E.
                                                  Opinion delivered by Chief Justice Wright.
NAPA VENTURES BRANDON MILL,                       Justices Evans and Brown participating.
Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment December 19, 2018.




                                            –3–